Campbell, C. J.,
(dissenting). I cannot concur that this order is beyond the discretion of the circuit court, or that it is reviewable. I do not think the receiver in any case can have any authority greater than that of the court which appoints him, and I can see no reason why the allowance in the present case is not both lawful and reasonable, nor why the court Cannot make it if he can. There is no pretense that the partnership is insolvent, and the receiver was appointed, not to wind it np át once,-but to Carry on the business until the further *742order of the court. He is carrying it on, and this order now appealed from is also subject to be at any time modified or revoked. His duties are being performed for the benefit of the members, and it appears that there have been considerable gains from the management. If not profitable there could be no justification for continuing it at all.
It seems to me very clear that when a receiver is in possession for any such purpose, he occupies the same position as any other receiver or' manager of a trust fund, and that it is not only the right but the duty of the court to require him to pay out the net proceeds to the parties in interest, who might otherwise be left without any maintenance out of their own funds. Under the articles of partnership the parties were to share equally, and there is no pretense in the answer that Taylor is in arrears to the firm, while it expressly denies the only pretext on which Sweet could ‘possibly claim Taylor’s share or any part of it-as lawfully payable to him. So long as the business continues I am unable to conceive any theory on which the funds can lawfully be withheld from the' partners; and the small allowance made, which is far inside of the profits, was in my 'judgment very moderate. Without discussing the facts at length, I think that if we can review the order it should be affirmed on the merits; but inasmuch as it is interlocutory and temporary, I also think it is not appealable.